DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 1-6, 8-15, and 17-18, as filed 01/19/2021, are currently pending and have been considered below.
No priority is acknowledged. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-6 and 8-9 recite(s) subject matter within a statutory category as a process, and claims 10-15 and 17-18 recite a statutory category as an article of manufacture or machine. These claims recite the steps of:
--obtaining a health risk prevalence level map for a given geographical area illustrating current and future health risk prevalence levels for a plurality of health risks at a plurality of locations within the given geographical area by combining official population level data that provides accurate public health risk and disease prevalence information covering large geographical areas with crowd sourced individual level health risk prevalence level data obtained from individuals and associated with specific locations, specific times and a given travel history within the given geographical area; 
--obtaining personal health status data for a given individual comprising a plurality of health factors for the given individual, a plurality of scalar values, each scalar value associated with one of the health factors, a plurality of weights, each weight associated with one of the health factors and a progression model forecast incorporating projected changes in the personal health status data for the given individual; 
--using the personal health status data to determine a probability of risk of succumbing to each one of a plurality of health risks; 
--identifying a proposed travel itinerary for the given individual, the proposed travel itinerary covering at least a portion of the geographical area over a given time duration; using the prevalence level maps and the proposed travel itinerary to determine a projected health risk prevalence level comprising a product of a time-varying and space-varying prevalence level function for each health risk and a standard prevalence level for each health risk; and 
--using the personal health status data, the proposed travel itinerary and the health risk prevalence level map to generate a personal health risk vulnerability model specific to the given individual comprising a product of the probability of risk of succumbing to each one of the plurality of health risks and the projected health risk prevalence level;
--using the personal health risk vulnerability model to determine a proposed travel itinerary overall vulnerability level value; 

--using the graphical user interface to manipulate the proposed travel itinerary into an alternative travel itinerary; 
--determining a modified overall vulnerability level value associated with the alternative travel itinerary; and 
--displaying the modified overall vulnerability level value in the graphical user interface.

Step 2A Prong One
These steps of claims 1 and 10, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim precludes the italicized portions from practically being performed in the mind. For example, but for “using the graphical user interface”, manipulate the proposed travel itinerary into an alternative travel itinerary, in the context of this claim, encompasses a mental process of the user because it could be performed by a travel agent thinking of an alternative itinerary.  Similarly, the limitation of “a non-transitory computer-readable storage medium containing computer-readable code” in claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as further defining the information to include in the model in claims 2-4, 8-9, 11-13, and 17-18, reciting particular aspects of how the idea may be performed in the claims 5-6, 14-15).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception such as recitation of obtaining a map or displaying a travel itinerary which amount to invoking computers as a tool to perform the abstract idea or using a computer-readable medium to cause a computer to perform a method, see Applicant’s Specification pars. [0034], [0057], and [0058], see MPEP 2106.05(f). Similarly, using the graphical user interface to manipulate the proposed travel itinerary into an alternative travel itinerary amounts to mere instructions to perform a mental process (i.e., manipulating a travel itinerary) with a computer, see Applicant’s Specification par. [0034]: The health risk prevalence level map 200 can be displayed on any suitable type of computing device including portable computing devices such as tablet computers and smart phones. Any suitable methods known and available in the art for manipulating graphical displays within a computer display environment can be used to manipulate the health risk prevalence level map (emphasis added).
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtaining a health risk prevalence level map” which amounts to mere data gathering or selecting a particular data source or type of data to be manipulated and recitation of “using the graphical user interface to manipulate the proposed travel itinerary into an alternative travel itinerary” which amounts to insignificant application, see MPEP 2106.05(g))
claims 5-6, 14-15 which recite additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 8-9, 11-13, and 17-18 which recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields. For example, obtaining a health risk prevalence level map in claim 1 which is analogous to receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii). Manipulating an itinerary into an alternative itinerary in a GUI is well-understood, routine, and conventional as shown in the attached Mapquest reference from August 2015 which demonstrates that a commercially available product allowed users to Applicant’s Specification par. [0034] which envisions using known methods for manipulating graphical displays.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as dividing an itinerary into legs in claims 2-4 and 11-13, i.e., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining suitability of options in claims 5-6 and 14-15, i.e., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii) or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Response to arguments
Applicant's arguments filed 01/19/2021 have been fully considered and are discussed below. 

Step 2A Prong One
Applicant argues that the claim does not recite an abstract idea because certain aspects cannot be practically performed with the human mind such as “obtaining a health risk prevalence level map for a given geographical area illustrating current and future health risk prevalence levels for a plurality of health risks at a plurality of locations within the given geographical area by combining official population level data that provides accurate public health risk and disease prevalence information covering large geographical areas with crowd Remarks pages 12-13. However, a travel agent can think of a map with risk prevalence levels (e.g., thinking about high flu risk in Northern Italy by considering news broadcasts and things that she has been told by other travelers who had been in the region). 	
Applicant further argues that aspects of the display are not abstract. Remarks pages 13-14. While some display limitations of the claims cannot be performed in the human mind (see italicizations in 101 rejection above), this does not mean that other limitations of the claimed invention do recite a mental process. The elements that are not performable in the human mind are analyzed in Prong Two and Step 2B.

Step 2A Prong Two
	Applicant argues that the claimed invention reflects an improvement to a technical field:
	Similar to Finjan and Core Wireless, the presently presented claims relate to a computer implemented workflow for providing the given individual an alternative travel itinerary comprising a dynamically optimized travel route through the given geographical area based on the health risk prevalence level map, i.e., "a software-related invention focused on improving computer technology", and therefore a practical application of the abstract idea. More specifically, the constructed workflow is intended to improve computer technology as it relates to both generating travel itineraries as well as health risk monitoring by determining health risks as they relate to infectious diseases, environmental conditions, and the availability of medical services and supplies for a given individual in a given location. Applicants respectfully submit that the present invention improves both navigation technologies, such as those used in personal and commercial travel, as well as healthcare technologies, such as those used in hospitals. Moreover, the present invention may improve contact tracing and contact avoidance technologies by through precision routing and tracking of individual users. Thus, Applicants respectfully submit that the present invention improves on technologies that include at least navigation and healthcare.

Remarks page 16.
An improvement to a mental process like health risk monitoring is not in line with the computer improvements cited in MPEP 2106.04(a)(I) that confer patent eligibility. Unlike in Finjan where the invention recited steps for virus filtering that realized technical improvements over the art (as described in the specification, the analysis here merely uses mental processing that is not rooted in technology. No portion of Applicant’s specification is identified that describe technical deficiencies in the art. Further, generating a personal health risk vulnerability model, as described in claim 1, does not even appear to be limited to a computer application. There are no GUI features in the claimed invention that go beyond generic GUIs as in Core Wireless. While claim 1 includes a display, it merely displays the proposed travel itinerary and the modified overall vulnerability level value which could practicably be done on pen and paper and is thus distinguishes from Core Wireless where the UI contained a graphical summary of unlaunched applications. Claim 1 further includes using a GUI to manipulate the proposed itinerary into an alternative itinerary. This amounts to using a computer as a perform the mental process because a human can manipulate an itinerary into an alternative and the GUI uses existing technology as described in Applicant’s Specification par. [0034] which envisions using known methods for manipulating graphical displays.
Applicant argues that the claims integrate the abstract idea into a practical application thereof that effects a prophylaxis of a disease or medical condition by altering the travel itinerary of an individual in order to avoid health risks such as infectious diseases. Remarks pages 16-17. While particular treatment and prophylaxis is one way to overcome Step 2A (see MPEP 2106.04(d)(2)), there is such treatment or prophylaxis in the claimed invention. Applicant appears to argue that generating and displaying a map can be a type of prophylaxis or treatment, however, this interpretation is not supported by MPEP 2106.04(d)(2) which states “a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is 

Applicant argues that the claim transforms a risk prevalence level map to identify high risk areas and generate itineraries lowering such risks. Remarks pages 17-18. MPEP 2106.05(c) describes how particular transformations of articles can confer patent eligibility, but this does not appear displayed information. See MPEP 2106.05(c)(3). Further, the updated display in the claimed invention being a transformation of a particular article is contrary to other guidance about patent ineligibility of dynamic computer displays such as in Electric Power Group.
	
Applicant argues that the claimed invention includes other meaningful limitations because it identifies a proposed travel itinerary, obtains health risk prevalence level data, takes into account a plurality of factors, and generates a health risk prevalence level. Remarks pages 18-19. MPEP 2106.05(e) gives examples of other meaningful limitations that confer patent eligibility such as molding rubber products in Diamond v. Diehr and treating a patient in Classen. None of the examples listed were eligible because of complex data processing as asserted in Applicant’s arguments. The claimed invention neither changes a physical object as in Diehr nor treats a patient as in Classen, and instead merely generates reports to be displayed on generic computing equipment. The claimed invention does not have any elements that are in line with the examples in MPEP 2106.05(e), so this argument is not persuasive.


Step 2B
	Applicant argues that the claimed invention is eligible because it recites inventive concepts as in Bascom. “The claimed invention recites a technology-based solution to providing the given individual an alternative travel itinerary comprising a dynamically optimized travel route through the given geographical area based on the health risk prevalence level map.” Remarks pages 19-20. MPEP 2106.05(I)(A)(v) states that “significantly more” can be achieved by “[A]dding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM”. This is not applicable to the claimed invention because receiving various data and generating amounts to electronic recordkeeping or performing repetitive calculations which are well-understood, routine, and conventional activities as described in MPEP 2106.05(d)(II). Further, as described above, manipulating a travel route in a GUI into a new route was well-understood, routine, and conventional (see Mapquest reference) before the date of invention. The claimed invention also includes only conventional combinations of limitations, unlike Bascom.

Therefore the arguments are not persuasive and the subject matter eligibility rejections of the pending claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.